

Exhibit 10.1




RESTRICTED STOCK AGREEMENT
(Under the Connecticut Water Service, Inc.
2014 Performance Stock Program)




THIS AGREEMENT, made and entered into as of the ___ day of May, 20__ (the “Grant
Date”) by and between CONNECTICUT WATER SERVICE, INC., a Connecticut company,
(the “Company”), and [NAME OF DIRECTOR], (the “Participant”).


W I T N E S S E T H :


WHEREAS, the Participant currently serves as an independent member of the
Company’s Board of Directors;


WHEREAS, the Company has been determined that the Participant is an eligible
Participant under the Company's 2014 Performance Stock Program (the “Plan”); and


WHEREAS, the Company intends to grant a restricted stock award (the “Award”) to
the Participant pursuant to the Plan and subject to the terms and conditions set
forth in this Agreement;


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements herein contained, the parties agree as follows:


1.Capitalized Terms. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.


2.Restricted Shares Award.


(a)    Subject to the terms and conditions of this Agreement, ___ shares of the
common stock of the Company, without par value (the "Restricted Shares") are
hereby awarded to the Participant as additional compensation for services as an
independent director of the Company. None of the Restricted Shares may be sold,
transferred, pledged, hypothecated or otherwise encumbered or disposed or until
they have vested in accordance with Section 3 of this Agreement. The Restricted
Shares shall be subject to forfeiture as described in Section 4 of this
Agreement.





--------------------------------------------------------------------------------



(b)In order for the Award to take effect, the Participant shall execute and
deliver a copy of this Agreement to the Company at the Company's offices within
ten (10) business days of the date on which the Participant has received this
Agreement. If the Committee determines that the Restricted Shares shall be held
in escrow rather than delivered to the Participant pending the release of the
applicable restrictions, the Participant additionally shall execute and deliver
to the Company (1) an escrow agreement satisfactory to the Committee, and (2)
the appropriate blank stock powers with respect to the Restricted Shares covered
by such agreements. If the Participant shall fail to execute this Agreement and,
if applicable, an escrow agreement and stock powers, within ten (10) days after
receipt thereof from the Company, the Award made hereunder shall be null and
void.


(c)Subject to the restrictions set forth in the Plan and this Agreement, the
Participant shall generally have the rights and privileges of a stockholder as
to the Restricted Shares, including the right to vote such Restricted Shares,
and to receive dividends paid thereon.


3.Vesting; Acceleration.


(a)     Restrictions on the Restricted Shares shall hereafter lapse as to one
hundred percent (100%) of the Award on the first anniversary of the Grant Date
of the Award, provided that the Participant is still serving as a Director of
the Company on such anniversary date.
 
                  (b)     Notwithstanding Section 3(a) hereof, the Awards shall
vest in full upon the Participant’s death or Disability while serving on the
Board of Directors of the Company. The Award shall also vest in full upon the
Participant’s retirement from the Board of Directors of the Company, provided
that the Committee approves such retirement.
 
                  (c)     The Committee may from time to time, in its sole and
absolute discretion, accelerate the vesting of the Award described in Section
3(a) above.


4.Forfeiture. If the Participant terminates his or her Board service with the
Company at any time prior to the date upon which the Restricted Shares vest in
full as set forth in Section 3(a) hereof, other than because of the
Participant’s death, Disability or retirement approved by the Committee, the
Participant shall forfeit all Restricted Shares that then remain unvested under
this Agreement. If all or any portion of the Award made hereunder should be
forfeited, the Participant hereby authorizes the Company to take all actions
necessary to deduct the forfeited Restricted Shares from the Award and
acknowledges that the Participant shall have no claim for such Restricted Shares
or for compensation in any form whatsoever, as a result of such forfeiture.
    



--------------------------------------------------------------------------------



5.Legend. The certificate(s) representing the Restricted Shares shall bear the
following legend until the end of the Restricted Period with respect to such
Restricted Shares:


“Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of a Restricted Stock Agreement, dated as of May __, 201_,
between Connecticut Water Service, Inc. and [NAME OF DIRECTOR]. A copy of such
Agreement is on file at the offices of the Company.”
 
Stop transfer orders shall be entered with the Company's transfer agent and
registrar against the transfer of the Restricted Shares, which shall remain in
effect until the expiration of the Restricted Period set forth in Section 3(a)
hereof.




6.No Liability or Right to Future Awards; Other Contractual Rights. No provision
of this Agreement shall: (a) be construed to impose upon the Company any
liability for any forfeiture of the Restricted Shares which may result under
this Agreement; (b) be construed to create any contractual or other right to
receive future Awards or other benefits under the Plan; or (c) affect the
Company’s right to terminate or modify any other contractual relationship with
the Participant.


7.Changes in Capitalization. This Agreement and the issuance of the Restricted
Shares shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceedings, whether of a similar character or otherwise.


8.Governing Law; Interpretation. The terms of this Agreement shall be governed
by Connecticut law, without regard to its choice of law provisions. This
Agreement shall at all times be interpreted, administered and applied in a
manner consistent with the provisions of the Plan. If any of the terms or
provisions of this Agreement conflict with any terms or provisions of the Plan,
then such terms or provisions shall be deemed inoperative to the extent they so
conflict with the requirements of the Plan.


9.Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be authorized by the Committee and shall be agreed to in writing by the
Participant.





--------------------------------------------------------------------------------



10.Section 83(b) Election. In the event that the Participant decides to file an
election with the Internal Revenue Service to include the Fair Market Value of
any of the Restricted Shares awarded hereunder in the Participant’s gross income
as of the date of this Award, the Participant shall promptly furnish to the
Company a copy of such election, together with the amount of any federal, state,
local or other taxes required to be withheld, to enable the Company to claim an
income tax deduction with respect to such election.


11.Miscellaneous. This Agreement (a) contains the entire Agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior agreements or understandings with respect thereto and (b) shall be binding
upon and inure to the benefit of the Company, its successors and assigns and the
Participant, his or her heirs, devisees and legal representatives. In the event
of the Participant's death or a judicial determination of his or her
incompetence, reference in this Agreement to the Participant shall be deemed to
refer to his or her legal representative, heirs or devisees, as the case may be.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.


[NAME OF DIRECTOR]
CONNECTICUT WATER SERVICE, INC.
_________________________________
By: _________________________________
 
Name: ______________________________
Dated: _______________ __, 20__
Title: _______________________________




